Citation Nr: 0528973	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1968.  He 
died in January 2001.  The appellant seeks benefits as his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had service in Vietnam, and received awards 
demonstrating exposure to combat, to include the Combat 
Infantryman Badge and the Army Commendation Medal with "V" 
Device.  During his lifetime, he established service 
connection for post-traumatic stress disorder.  The disorder 
was rated as 100 percent disabling effective from October 31, 
1994; as 50 percent disabling effective from February 1, 
1995; and as 100 percent disabling effective from June 3, 
1996.

The veteran died on January [redacted], 2001.  The death certificate 
reports that the immediate cause of death was acute 
cardiopulmonary arrest due to (or as a consequence of) acute 
pneumonia due to (or as a consequence of) septicemia due to 
(or as a consequence of) acute and chronic peritonitis.  
Another section of the death certificate reflects that other 
significant conditions contributing to death but not 
resulting in the underlying cause given above included liver 
cirrhosis and steatohepatitis.  

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserts that the veteran's post-traumatic stress disorder 
caused him to engage in abuse of alcohol and drugs, and that 
this in turn contributed to his death.  In support of her 
claim, she has presented a written statement dated in July 
2002 from a doctor who is the PTSD Division Director at a VA 
medical facility.  The statement reflects that it was felt 
that the veteran's alcohol and substance abuse problem was 
secondary to his combat-related chronic PTSD.   

The Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 (West 2002) 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability.

After reviewing the claim file, the Board concludes that 
additional development of evidence is required.  In this 
regard, the Board notes that the death certificate reflects 
that an autopsy was performed.  However, the autopsy report 
has not been obtained.  

The Board also finds that a medical opinion is required to 
evaluate the appellant's contentions.  Although an opinion 
has been presented linking the veteran's alcohol and 
substance abuse to his post-traumatic stress disorder, it is 
unclear what role, if any, the veteran's alcohol and 
substance abuse played in his death.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain a copy of the 
veteran's autopsy report and add it to 
the claims file.

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
an appropriate VA physician for the 
purpose of rendering an opinion as to the 
relationship, if any, between the 
veteran's service-connected post-
traumatic stress disorder and his death.  
Following his or her careful review of 
the claims folder, and particularly the 
evidence and issues discussed above in 
this remand, the physician must address 
the following questions:

(i). Based on your review of the 
veteran's claims file and relevant 
medical knowledge, is it at least as 
likely as not (probability of 50 percent 
or better) that the veteran's drug and 
alcohol abuse caused any of the disorders 
listed on the death certificate, to 
include the cirrhosis and 
steatohepatitis.  

(ii). If so, is it at least as likely as 
not (probability of 50 percent or better) 
that the veteran's cirrhosis and/or 
hepatitis  (or any other disorder found 
to have been caused by drug or alcohol 
abuse) was either the principal or a 
contributory cause of the veteran's 
death?  A "principal" cause is one that, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.  A 
"contributory" cause is one that 
substantially or materially contributed 
to the death, combined to cause death, or 
aided or lent assistance to the 
production of death.  An opinion should 
also be expressed as to whether there may 
be a reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
appellant's claim in light of all 
pertinent evidence and legal authority.  

4.  If the claim is not granted, the 
appellant and her representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

